Case 0:18-cv-61047-UU Document 62 Entered on FLSD Docket 04/10/2019 Page 1 of 12




                               UNITED STATES DISTRICT COURT
                               SOUTH ERN DISTRICT O F FLORIDA
                                  FT.LAU DERDALE DIVISION

                       CA SE NO .:18-61047-CIV-UNG V O/O 'SULL1VA N

      UNITEDSTATESoFAMERICA,                       )
                    Plaintiff,



      US STEM CELL CLINIC,LLC,a Florida
      lim ited Iiability com pany,
      US STEM CELL,INC.,a Florida profit
      corporation,and
      K RISTU C.C OM ELLA and
      THEOD ORE GR AD EL,individualg,

                    Defepdymljz---     -- --....
                     CONSENT DECREE O F PERM AN ENT INTUN CTION
                         FO R DEFENDANT TH EOD ORE GR ADEL

           Plaintiff,the United States ofAm erica,by itslmdersigned attorneys,having filed a

    ComplaintforPel-manentInjunction('çcomplainf')againstUSStem CellClinic,LLC,aFlorida
    lim ited liability compm y,U S Stem Cell,Inc.,aFlorida profitcorporation,and individuals

    KristinC.ComellaandTheodoreOradel(collectively,ç'Defendants'');andDefendantTheodore
    Gradel(sr efendantGradel'')havingappearedandhavingconsentedtotheentryofthisConsent
    DecreeofPel-manentInjunction(:sDecree'')withoutcontest,withoutadmittingordenyingthe
    allegationsin the Com plaintexceptasotherwise stated in any pleading responsive to the
    Com plaint,and before any testim ony hasbeentaken,and theUnited StatesofAm erica having

    consented to thisDecree;
           IT IS HEREBY ORDERED ,ADJUD GED,AND DECREED that:
Case 0:18-cv-61047-UU Document 62 Entered on FLSD Docket 04/10/2019 Page 2 of 12




                    ThisCourthasjurisdictionoverthesubjectmatterinthisactionunder21U.S.C.
    9332and28U.S.C.jj1331,1337,and 1345,andpersonaljurisdictionoverDefendantGradel.
                /

    Venueinthisdistrictisproperunder28U.S.C.jj1391(b)and(c).
           2,       TheComplaintforPel-
                                      manentInjunctionstatesacauseofaclionagainst
    DefendantOradelundertheFederalFood,Drug,andCosmeticAct,21U.S.C.jj301,e/seq.
    (thetW ct'')
                    Forpum osesofthisDecree,the following defnitionsshallapply:

                    A.    dsDrug''shallhavethemeaninggiventheterm in21U.S.C.9321(g)(1)
    and shallinclude any HCT/P,asdeined below ,thatdoesnotm eeta1lofthe criteriain 21 C.F.R.

    j 1271.10(a),andtheexceptionin21C.F.R.j1271.15doesnotapply;
                    B,    4CHCT/P''shallreferto a hum an cell,tissue,orcellularortissue-based

    produot,asdetinedin21C.F.R,j1271.3(d);
                    C.    A n 'tSVF product''shallreferto any and a11productsthatDefendant

    GradelpreparesorcausestobepreparedthatcontainStromalVascularFraction(t$SVF'')
    obtained orderived from adipose tissue;
                    D.    ttBiologicalproduct''shallhavethem enning given the term in 42 U .S.C.

    j262(i),andshallincludeanyHCT/P,asdefinedabove,thatdoesnotmeeta1loftheclitmiain
    21C.F.R.j1271.10(a),andtheexceptionin21C.
                                            F.R.j1271.15doesnotapply;and
                    E.    ç'DefendantGradel'sfacility''shallrefertoanylocationts)atwhich
    DefendantGradel,now orin the future,m anufactures,processes,packs,repacks,labels,holds,
    and/ordistributesan SVF product,any otherdrug,any HCT/P,and/orany biologicalproduct,as

    defined above.
Case 0:18-cv-61047-UU Document 62 Entered on FLSD Docket 04/10/2019 Page 3 of 12




              4.     The ComplaintallegesthatDefendants'SV F productisa drug within them eaning

        of21U.S.C.j321(g)(1)andabiologicalproductwithinthemeaningofin42U.S.C,9262(i),
    thatDefendants'SVFproductdoesnotmeetal1ofthecriteriain21C.F.R.j1271.10(a),andthat
    noexceptionin21C.F.R.j1271.15applies,
              5.     TheComplaintallegesthatDefendantsviolatetheAct,21U.S.C.9331(14,by
        causingarticlesofdnlgtobecomeadulteratedwithinthemeaningof21U.S.C.j351(a)(2)(B),
        andmisbrandedwithinthemenningof21U.S.C.j3524941)whilesuchdrugs,oroneormoreof
        theircom ponents,areheld forsaleaftershipm entin interstatecom merce.
               6.    U pon entry ofthisDecree,DefendantGradelishereby perm anently restrained

        andenjoinedunder21U.S.C.j332(a)andtheinherentequitableauthorityoftMsCourt,from
        directly orindirectly doing orcausing to bedoneany actthat:

                      A.     Violates21U.S.C.93311)bycausinganyarticleofdnzgtobecome
        adulteratedwithinthemeaningof21U.S.C.j351(a)(2)(B)ortobecomemisbrandedwithinthe
        meaningof21U.S.C.93524941),whilesuchm'
                                             ticleisheldforsaleaftershipmentofoneor
        moreofitscomponentsin interstatecommerce;and/or
                      B.     Resultsin the failure to im plem entand continuously m aintain the

        requirem entsofthisDecree.
               7.     DefendantGradelrepresentsthat,asofthe date ofentry ofthisDecree,heisnot
    '
        in active concertorparticipation,orafliliated with DefendantUS Stem CellClinic,LLC,
        DefendantUS Stem Cell,Inc.,orDefendantKristin C.Com ella.He furtherrepresentsthathe is

        notengaged in and isnotcausing,eitherdirectly orindirectly,them anufacture,processing,

        packing,repacking,labeling,holding,and/ordistribution ofany drugs,HCT/PS,and/or
Case 0:18-cv-61047-UU Document 62 Entered on FLSD Docket 04/10/2019 Page 4 of 12




    biologicalproducts(including,butnotlimitedto,astheownerorpartialownerofancntity
    engagedinorcausingsuchactivities).
           8.     If,afterentry oftlzisDecree,DefendantGradellaterintendsto resum eseither

    directly orindirectly manufacturing,processing,packing,repacking,labeling,holding,and/or

    distributing any dt-ugs,H C'
                               r/PS,and/orbiologicalproducts,orcausing any such activities

    (including,butnotlimitedto,asownerorpm-tialownerofmlentity engaged incausingsuch
    activities),heshallnotàfyFDA inwritingatleastthirty(30)daysinadvanceofhisintentto
    resumeanysuchactivities.Thisnoticeshallidentifywit.
                                                      hspecificitythetypets)ofdrugs,
    HCT/P(s),and/orbiologicalproductts)DefendantGradelintendstomanufacture,process,pack,
    repack,label,hold,and/ordistributeand hisrolesand responsibilitiesin such activities.

                  Following DefendantGradel'sprovision ofthe notice to FDA described in

    pazagraph 8,DefendantGradelshallnotresllm e any ofthe activitiesdescribed in said notice and

    shallnoteitherdirectly orindirectly m arm facture,process,pack,repack,label,hold,and/or

    distributeany drugs,HCT/PS,and/orbiologicalproducts,orcausing any such activities

    (including,butnotlimitedto,asownerorpartialownerofanentityengagedincausingsuch
    activities),tmlessanduntilDefendantGradelreceivesFDA'Swrittenauthorizationthathemay
    rcsllme operationsand shallresum eoperations only tothe extentauthorized in FDA 'Swritten

    authorization.In no circum stanceshallFDA 'Ssilencebe construed asa substitute forwritten
    notiscation. In evaluating whetherwritten authorization should beprovided,FDA m ay ask

    D efendantGradelforadditionalinfom lation,requirethatDefendantGradeltakecorrective
    action to achieve compliance with thisD ecree,the Act,and/orapplicableregulations,and/or

    inspectDefendantGradel's facility to detel'
                                              m ine compliancewith thisDecree,theA ct,and/or

    applicable regulations.


                                                  4
Case 0:18-cv-61047-UU Document 62 Entered on FLSD Docket 04/10/2019 Page 5 of 12




           10. If,atany tim eafterDefendantGradelreceivesFD A'Sw ritten authorization to

    resum e operationsdescribed in paragraph 9,FDA determ ines,based on the resultsofan

    inspection,analysesofsam ples,arepol-tordataprepared orsubm itted by DefendantOradel,or

    any otherinform ation,thatD efendantGradelhasfailed to comply with any provision ofthis
    Decree,orhasviolated theActand/orapplicable regulations,and/orthatadditionalcorrective

    actionsare necessary to achieve com pliance with thisDecree,theA ct,and/orapplicable

    regulations,FDA m ay,asand when itdeem snecessary,directDefendantGradelin m 'itingto
    takeappropriateactions. Such actionsm ay include,butare notlim ited to,thefollow ing:

                  A.     Ceasereceiving,m anufacturing,processing,packing,repacking,labeling,

    and/ordistributing an SVF product,any otherdrug,HCT/P,and/orbiologicalproduct;
                         Recall,atDefendantGradel's sole expense,any productsthatare

    adulterated orm isbranded orareotherwisein violation ofthisD ecree,theA ct,orapplicable

    regulations;and/or
                  C.     Takeanyothercorrectiveactionts)asFDA,initsdiscretion,deems
    necessary to bring D efendantGradeland/orhisproductsinto com pliance with thisDecree,the

    Act,orapplicable rcgulations.
           Thisrem edy shallbeseparate and apartfrom ,and in addition to,any otherrem edy

    available to theU nited StatesunderthisDecrei ortmderthe law .
           11.    Any cessation ofoperations orotheraction described in paragraph 10 shall

    continueuntilDefendantGradelreceiveswrittennotificationfrom FDA thatDefendantGradel
    appearsto be in compliance with thisDecree,the Act,and itsim plementing regulations,and that

    DefendantGradelm ay resllm e operations.Upon DefendantGradel'swritten requestto resum e
     operations,FDA w illdeterm ine whetherDefendantGradelappearsto bein such compliance,
Case 0:18-cv-61047-UU Document 62 Entered on FLSD Docket 04/10/2019 Page 6 of 12




    and,ifso,issue to DefendantGradela written notification perm itting,as appropriate,resum ption

    ofoperations. ln no circumstance shallFDA'Ssilence beconstrued asa substitute form itten

    notification.ThecostsofFDA inspections,snm pling,testing,traveltim e,and subsistence
    expensesto implem entthe rem ediessetfol'th in thisparagraph and paragraph 10,including the

    costoftravelincun'
                     ed by specialized investigatory and expertpersormel,shallbe borne by

    befendantGradelattheratesspeciled in paragraph 13.
                  Following DefendantGradel'sprovision ofthenoticeto FDA described in

    paragraph 8,representativesofFD A shallbeperm itted,withoutpriornoticeand asand when

    FD A deem snecessary,to inspectD efendantOradel's facility orany otherlocation atwhioh ht

    conductsbusinessand take any otherm easuresnecessary to m onitorand ensure continuing

    compliance with thisDecree. During inspections,FD A representativesshallbeperm itted to;

    haveim m ediate accessto buildings,equipment,in-processorunfinished and fnished m aterials,

    containers,packaging m aterial,labeling,and otherprom otionalm aterialtherein;take

    photographsand m ake video recordings;take snm plesofDefendantGradel'sin-processor

    unfinished and finishedm atcrials,containers,packaging m aterlal,labeling,and other
    prom otionalm aterial;and exam ineand copy a1lrecordsrelating to the receipt,m armfacture,

    processing,packing,repacking,labeling,holdingsand distribution ofany and a1lSV F products,

    orany otherdrugs,HCT/PS,biologicalproducts,and/ortheircom ponents. The inspectionsshall

    be permitted upon presentation ofacopy ofthisD ecree and appropriateczedentials.The

    inspection authority granted by thisD ecree isseparate from ,and in addition to,the authorityto

    makeinspectionstmdertheAct,21U.S.C.j374.
            13.    FollowingDefendantGradel'sprovision ofthenoticeto FDA described in

    paragraph 8,DefendantGradelshallreim burseFDA forthe costs ofal1FDA inspections,


                                                   6
Case 0:18-cv-61047-UU Document 62 Entered on FLSD Docket 04/10/2019 Page 7 of 12




    investigations,supervision,reviews,exsm inations,and analysesspecifed in thisDecreeorthat

    FDA deem snecessary to evaluate DefendantGradel'scompliance wit.
                                                                   h tlzisDecree,including

    thetravelinctlrred by specialized investigatory and expertpersormel. The costs ofsuch

    inspectionsshallbebom eby DefendantGradelatthe prevailing rates in effectatthe tim ethe

    costsareincuaed.AsofthedateofthisDecree,theseratesare:$95.39perhourandfraction
    thereofperl'epresentativeforinspectionwork;$l14.33perhourorfractionthereofper
    representativeforanalyticalorreview work;$0,52permilefortravelexpensesbyautomobile;
    governm entrate orthe equivalentfortravelby airorotherm eans;and the published govelmm ent

    perdiem rate orthe equivalentforthe areasin which the inspectionsareperform ed per-day,per-

    representativeforsubsistence expenses,where necessary. ln the eventthatthe standard rates

    applicableto FDA supmwision ofcom-t-ordered compliance are m odified,these ratesshallbe

    increased ordecreased w ithoutf'm-therorderoftheCourt.

           14.    IfD efendantGradelreceivesFDA 'Swritten authorization to resmne operations

    underparagraph 9,DefendantGradelshallimm ediately posta copy ofthisDecreein acom m on

    area atDefendantGradel'sfacility and atany otherlocation atwhich he conductsbusinessand
    shallensure thatthe Decreerem ainsposted foraslong astheD ecree rem ainsin effect.
                  lfDefendantGradelreceivesFDA 'S written authorization to resume operations

    underparagraph 9,DefendantGradelshallprovide acopy ofthisDecree,by personalserviceor

    registered m ail,to each and a11ofhisdirectors,oO cers,agents,em ployees,representatives,

    successors,assigns,attorneys,and any and al1persons in active concertorparticipation with any

    ofthem (referredtocollectivelyas'W ssociatedPersons'').Withinthirty(30)calendardaysaher
    the dateDefendantGradelreceivesFDA 'Sauthorization to restlm e operationsunderparagraph 9,

    DefendantGradelshallprovide to FDA an affidavitofcompliance,signed by aperson with


                                                  7
Case 0:18-cv-61047-UU Document 62 Entered on FLSD Docket 04/10/2019 Page 8 of 12




    personalknowledge ofthe facts)stating the factand m annerofcompliance with theprovisionsof

    thisparagraph and identifring thenames,addresses,andpositionsofal1personswhohave

    received acopy qfthisDecree.
           16.    In the eventthat,atany time afterDefendantGradelreceivesFDA 'Sauthorization

    to resume operationsunderparagraph 9,DefendantGradelbecom esdssociated with any

    additionalAssociatedPersonts),DefendantOradelimmediatelyshallprovideacopyofthis
    Decree,bypersonalserviceorcertifiedmail(restricteddelivery,rettu'
                                                                    nreceiptrequested),to
    suchAssociatedPersonts).W ithinthirty(30)calendardaysofeachtimeDefendantGradel
    becomesassociatedwithanysuchadditionalAssociatedPersonts),DefendantGradelshall
    provideto FDA an affidavitstating the factand manneroftheircolnpliancew ith thisparagraph,

    identifyingthe nam es,addresses,and positionsofallA ssociated Personswho received acopy of

    thisDecreepm'
                suanttothisparagraph,and attaching a copy oftheexecuted certified mailreturn

    receipts.W ithin ten(10)calendardaysofreceivingarequestfrom FDA forany informationor
    documentation thatFDA deem snecessary to evaluateDefendantGradel'scom pliancewith this

    paragraph,D efendantGradelshallprovidesuch infol-
                                                    m ation ordocllm entation to FDA.

            17.    IfDefendantGradelreceivesFDA 'Swritten authorization to resum eoperations

    underparagraph 9,DefendantOradelshallnotifyFDA at'leastfifteen (15)calendardaysbefore
    any changc in ownership,character,ornnm eoftheirbusinesses,including incop oration,

    reorganization,banlcuptcy,assignm ent,orsaleresulting in the emergence ofa successor

     businessorcorporation,the creation ordissolution ofsubsidiaries,orany otherchangein the

     com orate stm cturc oridcntity,orin the sale orassignm entofany businessassets,such as

     buildings,equipm ent,orinventory,thatm ay affectobligationsarising outofthisDecree.
     DefendantGradelshallprovidea copy ofthisDecree to any potentialsuccessorozassign atleast


                                                  8
Case 0:18-cv-61047-UU Document 62 Entered on FLSD Docket 04/10/2019 Page 9 of 12




    fiieen(15)calendazdaysbeforeanysaleorassignment.DefendantGradelshallfurnishFDA
    withanafidavitofcompliancewiththisparagraphnolaterthanten(10)calendardayspriorto
    such assignmentorchange in ownership.
           18.    lfDefendantGradelfailsto comply with any provision ofthe Act,its

    implem enting regulatlons,and/orthisDecree with respectto any ofDefendatltGradel'sproducts

    and/orDefendantGradel'sfacility,including any tim e frame imposed by thisD ecree,then,on
    written notice ofFDA in thisproceeding,DefendantG radelshallpay to the United Statesof

    America:fiReenthousanddollars($15,000)inliquidateddnmagesforeachdaysuchviolation
    continues;anadditionalsllm offsfteenthousanddollars($15,000)inliquidateddamagesforeach
    violation;andfurtheradditionalsum equaltotheretailvalutofdrugs,HCT/PSand/orbiological

    productsthathavebeen received,m anufactured,processed,packed,repacked,labeled,held,
    and/ordistributed in violation ofthe Act,itsim plem enting regulations,and/orthisDecree. The

    remedy in thisparagraph shallbe in addition to any otherremedies availableto theUnited States

    underthisDecreeorthe law .
           l9.    To thc extentthatparagraphs7,8,10,12,and 18ofthisDecreeapply to drugs,

    such paragraphs shallapply only to drugsthatare also biologicalproductsmld/orHCT/PS,as

    thoseterm sare defined in paragraph 3.

           20.    D efendantGradelshaliabideby the decisionsofFDA ,and FDA 'Sdecisionsshall
    be snal. A 1ldecisionsconferred upon FDA inthisDecreeshallbe vested in FD A'Sdiscretion

    and,ifcontested,shallbereviewed bytheCourttm derthe arbitrary and capriciousstandard set

    forthin 5U.S.C.j706(2)(A).Review bytheCourtofanyFDA decisionrenderedpursuantto
    tbisDecree shallbebased exclusively on thewritten record before FD A atthetim eofthe

    decision.N o discovery shallbe taken by eitherparty.


                                                  9
Case 0:18-cv-61047-UU Document 62 Entered on FLSD Docket 04/10/2019 Page 10 of 12




                   Should the United StatesofAm erica bring,and prevailin,a contemptaction to

     enforce the term softhisD ecree,D efendantGradelshall,in addition to otherrem edies,

     reimbursetheUnitedStatesforitsattorneys'fees(includingoverhead),travelexpensesincurred
     by attorneysand witnesses,courtcosts,expertwitnessfees,and investigationaland analytical

     expensesinctlln'
                    ed in bringing such action.

            22.    A11notifications,cel-tifk ations,reports,con'espondence,and other

     com municationsto FDA required by the tennsofthisDecree shallbe marked ç'ConsentDecree

     Correspondence''and shallbe sentto both tlieD irector,Oflk e ofBiologicalProducts

     Operations,OfûceofRegulatory Affairs,Offce ofM edicalProductsand Tobacco Operations,

     U.S.Food and Dnzg Adm inistration,10903N ew H am pshireA venue,W hiteOak Building 31,

     Room 3543,SilverSpring,M D 20993,andDirectoz,OfficeofComplianceandBiologics

     Quality,CBER,10903New HampshireAvenue,W hiteOak Building 71,Room 5030 HFM -600,
     SilverSpring,M D 20993.

            23.    Ifany deadline in thisDecree fallson aweekend orholiday,the deadline is

     continued to thenextbusinessday.

            24. ThisCou14retainsjurisdictionofthisactionandDefendantGradeltheretoforthe
     pulpose ofenfbrcing and m odifying thisD ecree and forthepurpose ofgranting such additional

     reliefasm ay benecessary orappropriate,


            SO ORDERED :

            Dated this   S dayof                  .,2019.
                                                        UNITED STWYESDISTRICTJ GE


                                                   10
Case 0:18-cv-61047-UU Document 62 Entered on FLSD Docket 04/10/2019 Page 11 of 12




      The undersigned hereby consentto entry oftheforegoing Decree.

         ForDefendants:                          ForPlaintiff:


                                                 ARIANA FAJARDO O RSH AN
                                                 United StatesAttorney

         THEODURE GRADEL                         JAM ES A.W EINKI,E
                                                 AssistantU .S.Attorney
                                                 Florida BarNo.0710891
                                                 99 N .E.4thStreet
                                                 M iam i,FL 33132
                                                 Telephone:(305)961-9290
                  .H A PERN                      Email: Jamcs,W einkle@ usdoj.gov
         Venable LP
         600 M assachusettsAvenue,NW             JOSEPH P.HUNT
         W ashington,DC 20001                    AssistantAttorney G eneral
         Telejhone:202.344.4152                  JAM ES M .BURNH AM
         Emall:TllHalpern@venable.com
                                                 Deputy AssisfantAttorney G eneral
                                                 CivilDivision
                                                 GUSTAV W .EYLER
                                                 Acting Director
                                                 Consum erProtection Branch

                                                 ALAN PHELPS
                                                 AssistantDirectûr



                                                                 $.

                                                 ROGER J.G R AL
                                                 TrialAttorney
                                                 ConsumerProtection Branch
                                                 P.O .Box 386
                                                 W ashington,D.C.20044
                                                 Email:RogenGural@ usdoj.gov
                                                 Tel.(202)307-0174




                                                  11
Case 0:18-cv-61047-UU Document 62 Entered on FLSD Docket 04/10/2019 Page 12 of 12




                                       OfCounsel:
                                       R OBERT P.CH ARQOW
                                       G eneralCounsel

                                       STACY CLINE A M IN
                                       ChiefCounsel
                                       Food and Drug Adm inistration
                                       Deputy GeneralC ounsel
                                       Departm entofH ealth and llum an
                                       Services

                                       PER HAM G O RJI
                                       Deputy ChiefCounselforLitigation

                                      M ICH AEL D.H ELBING
                                      AssociateChiefC ounselforEnforcem ent
                                      United StatesD epartm entof11:a1th and
                                      H um an Services
                                      OfficeoftheGeneralCounsel
                                      W hite Oak 31,Room 4426A
                                      10903 N ew H am pshireAvenue
                                      SilverSpring,M D 20993-0002
                                      Telephone:(240)402-6165




                                       12
